Dissenting Opinion by
Judge Rogers:
I respectfully dissent. I read Section 2(3) of the Local Tax Enabling Act to provide, pertinently: that municipal subdivisions shall not have authority to tax the privilege of employing tangible property which is subject to State tax; except that they may tax the sale of ¡admission to places of amusement although the places of amusement employ tangible property which is subject to State tax; provided, however, that real property rented for camping purposes 'shall not be considered a place of amusement. Q E D, municipal subdivisions may not impose a tax on sales of admissions to real property rented for camping purposes.
*298I do not believe that tbe Legislature would deal with, so specialized an activity as tbe rental of real property for camping purposes for any reason other than to exempt it from tax as a place of amusement, especially as the last phrase of Section 2(3) which concerns camping was added by amendment some six years after the Local Tax Enabling Act wias first enacted. Nor do I believe that the Legislature intended to create a distinction between a tax on sales of admissions to places of amusement, on the one hand, and on sales of admission to places of non-amusement, on the other; indeed, the only places of non-amusement the admissions to which are marketable which come to our mind are the facilities of transportation utilities, which are excluded from local taxation by Section 2(2) of the Act.